Title: To Alexander Hamilton from Gouverneur Morris, 17 October 1793
From: Morris, Gouverneur
To: Hamilton, Alexander



Paris 17 October 1793.
My dear Sir

Mr. Moscow Livingston delivered to me yours of the 25th. of July. He says that you alone gave him an Idea of this Country like the Reality. His Astonishment proves that he did not beleive you and would you hear him you might in your Turn be astonished to find that your sound Understanding while it grasp’d the future Event had never contemplated the progressive Circumstances. I leave to others the painful Task of drawing Pictures which to resemble the Truth must like an indian Warrior be painted red and black. It is in your Character of Financier that I transmit the annexed Report which suspended for a few doubtful Days the Weight which with crushing Force falls on the monied Men. Early in 1789 I ventured to declare, from what I then observd, that the Laws of Property being violated all would in their Turns be sacrificed on the same alter. Already the Church the Magistrature the Nobility have passed away. Bankers Merchants and Manufacturers are now in the Crucible. I leave to your algebraic Science to resolve the Problem of how long a supposed Society can exist after Property shall have been done away. Perhaps you may be too busy to form Equations and may reply as a Statesman that Government being instituted to protect Property is respected only in Proportion to the Fulfillment of that Duty and durable only as it is respectable. I respect you too much to contradict your Opinions and therefore confine myself to the more agreable Task of assuring you that I am
my dear Hamilton   very truly yours

Gouv Morris
Alexander Hamilton EsqrePhiladelphia

